IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00406-CR
                                No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court Nos. 8032 and 8033


                                      ORDER


      We dismissed Michael Edward Strickland’s appeals for want of prosecution on

June 25, 2015. Strickland’s appellate briefs had not been filed and after warning him by

letter dated June 3, 2015, we determined the appeals were not taken with the intention of

pursuing them to completion but instead taken for the purpose of delay.

      On June 26, 2015, we received a letter from Strickland informing us that he had not

been getting his mail timely because, according to him, we had been sending his mail to
the wrong prison unit, and he did not receive the June 3, 2015 letter until June 23, 2015.

Strickland stated that he had not been at the Estelle Unit, where we had been sending his

mail, since January and wanted more time to “get my briefs together.”

        We considered the June 26, 2015 letter to be a motion for rehearing for each appeal

and did not rule on motion for rehearing at that time. Instead, we gave Strickland 35

days in which to file his briefs at which time we would also consider the motion for

rehearing.

        Thirty-five days have passed, and Strickland has not filed his briefs nor has he

filed a motion to extend the time to file his briefs. Accordingly, Strickland’s motion for

rehearing for each appeal is denied.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 20, 2015




Strickland v. State                                                                  Page 2